DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments and remarks filed 01 November 2021 have been received and entered in full. The examiner notes that SEQ ID NOs: 4-13, 17-24, 26, and 37 read on the elected species.
Claims 65, 68, 72, 76, 83, 84, 97, 98, 101-105, 108, 112 and 113 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 February 2021.
Claims 1, 2, 16, 20, 28-39, 42, 43, 50 and 85 are under examination in the instant office action.

Withdrawn Rejections
Any outstanding rejection of claim 41 is hereby withdrawn as moot in response to its cancellation.
The rejection of claims 1, 2, 16, 20, 28-39 and 85 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to the instant amendments, which recite specific sequence identifiers for the CDR regions of the claimed antibody. For the same reason, the rejection of claims 1, 2, 16, 20, 28-31 and 36-39 under 35 U.S.C. 102(a)(1) as being anticipated by Monroe et al. and the rejection of claims 1, 2, 16, 20 and 28-39 under 35 U.S.C. 103 as being unpatentable over Monroe et al. are withdrawn. The prior art does not teach or fairly suggest the currently claimed antibody. 
However, a new issue, necessitated by amendment, is set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 16, 20 and 28-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" (equivalent to “e.g.” in the instant claims) and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949). 
Claim 1 recites the broad recitation “comprising”, and the claim also recites “consisting of” which is the narrower statement of the range/limitation. See lines 11 and  13 of the claim. Claims 1, 2, 16, 20 and 28-39 are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. This is confusing and indefinite because the term "comprises" indicates that other non-recited amino acids or sequences can be included in addition to the claimed sequence identifiers; yet, “consisting of” is by its very nature, closed. This implies that there cannot be additional amino acids or sequences outside of the sequence identifiers explicitly recited in the instant claims. Claims 2, 16, 20 and 28-

Conclusion
Claims 1, 2, 16, 20 and 28-39 are rejected. 
Claims 42, 43, 50 and 85 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
22 February 2022